                       IN THE UNITED ST ATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Yeny Gresly Garcia Solis, on behalf of her )
two minor children, JGGS and KSMG,         )
and as a Friend of the Court               )
                                           )         Civil Action No. 2:18-cv-3213-RMG
                        Petitioner,        )
                                             )
        v.                                   )             ORDER AND OPINION
                                             )
Matthew G. Whitaker, Acting Attorney         )
General of the United States, et al.,        )
                                             )
                      Respondents.           )


        This matter is before the Court on Yeny Gresly Garcia Solis' ("Garcia Solis") motions for

a temporary restraining order ("TRO") (Dkt. No. 6), Motion for an Emergency Stay of Removal

(Dkt. No. 5) and Motion to Compel United States Immigration and Customs Enforcement ("ICE")

to Grant Garcia Solis' Stay of Removal (Dkt. No. 4). For the reasons set forth below, the Court

denies Petitioner's motions and dismisses the Complaint for lack of subject-matter jurisdiction.

   I.        Facts

        Garcia Solis is a Guatemalan national who fled Guatemala in 2015 with her daughter,

JGGS. (Dkt. No. 6-1 at 4.) After entering the United States on or about July 7, 2015, they were

placed into removal proceedings in the Charlotte Immigration Court. (Id.) On August 26, 2016

Garcia Solis was awarded sole custody of JGGS, and in August 29, 2016, JGGS filed a Form I-

360 to pursue Special Immigrant Juvenile Status ("SIJS").        (Id.)   Garcia Solis and JGGS'

immigration cases were bifurcated to allow JGGS to pursue SIJS. (Id.) Garcia Solis received an

Order of Removal from an immigration judge on June 20, 2016. (Id.; Dkt. No. 10-1.) Neither

party asserts or presents any evidence that Garcia Solis appealed this decision to the Board of
Immigration Appeals ("BIA"). On January 19, 2017, JGGS had her I-360 approved, and she is

currently waiting to file a Form I-485 , which should allow her to receive a Permanent Resident

Card. (Dkt. No. 6-1 at 4 - 5.) Later in the year, on June 4, 2017, Garcia Solis gave birth to her

daughter, KSMG, a United States citizen. (Id. at 4.)

          Garcia Solis was asked to report to ICE' s Enforcement and Removal Operations office in

Charleston on August 5, 2016. (Id. at 5.) On that date, she filled out a Stay of Removal application,

which was ultimately approved through September 20, 2017. (Id.) Garcia Solis filled out another

Stay of Removal application in 2017, which was approved through October 15, 2018. (Id.) On

October 18, 2018, Garcia Solis filled out a third Stay of Removal application, which was denied

on November 8, 2018. (Id.) Garcia Solis is currently set to report to ICE on December 12, 2018,

with travel plans to depart the United States no later than December 31, 2018. (Id.)

          Garcia Solis filed her complaint in this Court on November 11, 2018. (Dkt. No. 1) On the

same day, she filed motions for a TRO, an emergency stay of removal, and to compel ICE to grant

her a stay of removal. (Dkt. Nos. 4, 5, 6.) Defendants filed their response on December 4, 2018.

(Dkt. No. 10.) Defendants opposed all of Garcia Solis' motions, and further asked the Court to

dismiss the Complaint for lack of subject matter jurisdiction. (Dkt. No. 10 at 9.)

    II.       Legal Standard

          Under the widely applied test for a preliminary injunction, a petitioner must establish:

          [ 1] that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable
          harm in the absence of preliminary relief, [3] that the balance of equities tips in his
          favor, and [4] that an injunction is in the public interest.

Winter v. Nat. Res. Def Council, Inc. , 555 U.S. 7, 20 (2008). Courts apply the same factors when

deciding whether to issue a stay of removal. See Nken v. Holder, 556 U.S. 418, 434 (2009). For

a stay of removal, "the first two factors of the traditional standard are the most critical." Id. For

the first factor, the petitioner' s chance of success on the merits must be "better than negligible."
                                                       2
Id. Furthermore, petitioner must show that it is more than a mere "possibility" that she will be

harmed by removal. Id.

    III.       Discussion

           Garcia Solis' motion for a TRO argues that her removal should be stayed because it would

I) violate her children's rights under the Equal Protection clause, 2) violate her daughter JGGS'

due process rights by impacting her ability to receive a Permanent Resident Card, 3) would violate

the constitutional right to family integrity, 4) would constitute cruel and unusual punishment to

her children, and 5) that Garcia Solis' deportation is discriminatory. The claims are all brought on

behalf of her children, though they are seeking review of Garcia Solis' removal. Regardless, the

Court does not possess jurisdiction to issue a TRO, to stay her removal, or to compel ICE to stay

her removal.

           Federal district courts do not have subject matter jurisdiction over requests to stay orders

of removal. 8 U.S.C. § 1252(a)(5) requires that "a petition for review filed with an appropriate

court of appeals in accordance with this section shall be the sole and exclusive means for judicial

review of an order of removal.. .. " The Fourth Circuit has clearly affirmed that 8 U.S.C. § 1252

precludes a district court from granting a stay of removal. Mapoy v. Carroll, 185 F.3d 224, 230

(4th Cir. 1999) ("Section 1525 provides that an alien who wishes to challenge a final order of

removal must file a petition for review of such an order in the court of appeals."). See also

Monteiro v. Attorney Gen. of US., 261 F. App'x 368, 369 (3d Cir. 2008) ("[petitioner's] stay

motion, to the extent it could be construed as a petition for review ... and thus the District Court did

not have jurisdiction over the petition .... ").

        Garcia Solis seeks to avoid the strictures of 8 U.S.C. § 1252 by arguing that while the

statute prohibits courts from reviewing removal orders, it does not prohibit the Court from issuing



                                                    3
a temporary stay of removal. (Dkt. No. 4     at~   6.) However, district courts in the Fourth Circuit

confronted with similar requests for a temporary stay of removal have also held that they lack

jurisdiction under 8 U.S.C. § 1252. In Hatami v. Ridge, 270 F. Supp. 2d 763 , 764 (E.D. Va. 2003),

a plaintiff facing imminent removal from the United States sought a temporary stay of the removal

order while he pursued his state habeas corpus petition. The court held that § 1252 barred the court

from granting the stay, finding that a request for a stay of a removal falls "squarely within the

terms of this section." Id. See also Paz Yanes v. Nielsen, No. 2:18-CV-00845-DCN, 2018 WL

1640515, at *3 (D.S.C. Apr. 5, 2018) (holding that under 8 U.S.C. § 1252, "this court clearly does

not possess the jurisdiction to issue any order regarding a stay of [petitioner' s] removal."); Janvier

v. I. N S. , 174 F. Supp. 2d 430, 433 (E.D. Va. 2001) (holding that "there is no federal jurisdiction

to review Board of Immigration Appeals decisions" about the execution of removal orders or to

issue an "injunction barring a deportation").

       Garcia Solis' motion to compel ICE to issue a stay ofremoval similarly has no merit. In

addition to it effectively being duplicative of the motions for a TRO and for a stay ofremoval, the

Court has no jurisdiction. Garcia Solis claims jurisdiction under the All Writs Act, 28 U.S.C. §

1651 (a). However, the Court cannot exert ancillary jurisdiction under the All Writs Act where it

has no jurisdiction to hear the underlying dispute.

       Therefore, after receiving an order of removal, the appropriate recourse is to appeal that

decision to the BIA. If they are unsuccessful before the BIA, a person can appeal to the circuit

court of appeals, but may not appeal directly to a federal district court. Furthermore, as held

repeatedly, an individual may not seek to avoid these provisions by fashioning their motion as a

TRO or a stay of removal instead of an appeal to the BIA or circuit court. Therefore, this court




                                                   4
clearly does not possess the jurisdiction to issue any order to compel ICE to grant a stay of removal,

to grant a stay of her removal, or to grant a TRO.

          Finally, as the Court finds it lacks subject matter jurisdiction, the matter is dismissed. See

Arbaugh v. Y&H Corp., 546 U.S. 500, 506, 126 S. Ct. 1235, 1240 (2006) ("Whenever it appears

by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the

court shall dismiss the action.") citing Fed. R. Civ. P. 12(h)(3).

    IV.      Conclusion

          For the reasons above, the Court DENIES Garcia Solis' motion to compel ICE to stay

Garcia Solis' removal (Dkt. No. 4), motion for an emergency stay of removal (Dkt. No. 5), and

motion for a TRO (Dkt. No. 6), and DISMISSES the Complaint for lack of subject-matter

jurisdiction.

                  AND IT IS SO ORDERED.




              -
December~. 2018
Charleston, South Carolina




                                                    5
